Case: 4:21-cv-00183-SEP Doc. #: 1-1 Filed: 02/12/21 Page: 1 of 29 PageID #: 15




                      EXHIBIT A
  „        Case: 4:21-cv-00183-SEP Doc. #: 1-1 Filed: 02/12/21 Page: 2 of 29 PageID #: 16
                     SPECIAL_PROCESS SERVER

               IN THE 22ND JUDICIAL CIRCUIT, CITY OF ST LOUIS, MISSOURI

 Judge or Division:                                              Case Number: 1922-CC10777                              Special Process Server 1
 REX M BURL ISON                                                                                                             J HOUSEMAN
 Plaintiff/Petitioner:                                           Plaintiff's/Petitioner's Attorney/Address              Special Process Server 2
 NANCY THOMPSON                                                  JAMES D. O'LEARY
                                                                 1034 SOUTH BRENTWOOD BLVD
                                                                 PENTHOUSE 1A
                                                                 23RD FLOOR
                                                           vs.   ST LOUIS, MO 63117                                     Special Process Server 3
 Defendant/Respondent:                                           Court Address:
 JOE-K USED CARS, LLC                                            CIVIL COURTS BUILDING
 Nature of Suit:                                                 10 N TUCKER BLVD
 CC Wrongful Death                                               SAINT LOUIS, MO 63101
                                                                                                                               (Date File Stamp)
                                                       Summons in Civil Case
  The State of Missouri to: GENERAL MOTORS LLC
                            Alias
 CSC OF ST LOUIS COUNTY INC
 130 SOUTH BEMISTON AVE STE 700
 CLAYTON, MO 63105
      COURT SEAL OF         You are summoned to appear before this court and to file your pleading to the petition, a
                                    copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                    plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                                    exclusive of the day of service. If you fail to file your pleading, judgment by default may
                                    be taken against you for the relief demanded in the petition.

       CITY OF ST LOUIS                  August 5, 2019                                         —T2—,147
                                                                                                                     r
                                                Date                                                         Clerk
                                    Further Information:
                                                         Sheriff's or Server's Return
      Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
      I certify that I have served the above summons by: (check one)
      C] delivering a copy of the summons and a copy of the petition to the defendant/respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
                                                                          , a person of the defendant's/respondent's family over the age of
            15 years who permanently resides with the defendant/respondent.
      II] (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
                                                                     (name)                                                          (title).
      LI other:
      Served at                                                                                                                        (address)
      in                                        (County/City of St. Louis), MO, on                               (date) at                  (time).


                     Printed Name of Sheriff or Server                                              Signature of Sheriff or Server
                                 Must be sworn before a notary public if not served by an authorized officer:
                                  Subscribed and sworn to before me on                                               (date).
            (Seal)
                                  My commission expires:
                                                                        Date                                     Notary Public
  Sheriff's Fees, if applicable
  Summons
  Non Est
  Sheriffs Deputy Salary
  Supplemental Surcharge        $    10.00
  Mileage                                                  miles @ $.       per mile)
  Total
  A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
  classes of suits, see Supreme Court Rule 54.
OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 19-SMCC-18708              1 of 1            Civil Procedure Form No. 1; Rules 54.01 54.05,
                                                                                                54.13, and 54.20; 506.120 — 506.140, and 506.150 RSMo
             Case: 4:21-cv-00183-SEP Doc. #: 1-1 Filed: 02/12/21 Page: 3 of 29 PageID #: 17
                       SPECIAL PROCESS SEE VFIR

                 IN THE 22ND JUDICIAL CIRCUIT, CITY OF ST LOUIS, MISSOURI

 Judge or Division:                                                 Case Number: 1922-CC10777                              Special Process Server 1
 REX M BURLISON                                                                                                                    J HOUSEMAN
 Plaintiff/Petitioner:                                              Plaintiff's/Petitioner's Attorney/Address              Special Process Server 2
 NANCY THOMPSON                                                     JAMES D. O'LEARY
                                                                    1034 SOUTH BRENTWOOD BLVD
                                                                    PENTHOUSE 1A
                                                                    23RD FLOOR
                                                              vs.   ST LOUIS, MO 63117                                     Special Process Server 3
 Defendant/Respondent:                                              Court Address: '
 JOE -K USED CARS, LLC                                              CIVIL COURTS BUILDING
 Nature of Suit:                                                    10 N TUCKER BLVD
 CC Wrongful Death                                                  SAINT LOUIS, MO 63101                                         (Date Ele Stamp)
                                                          Summons in Civil Case
  The State of Missouri to: GENERAL MOTORS LLC
                            Alias:
  CSC OF ST LOUIS COUNTY INC
  130 SOUTH BEMISTON AVE STE 700
  CLAYTON, MO 63105
       COURT SEAL OF         You            are summoned to appear before this court and to file your pleading to the petition, a
                                       copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                       plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                                       exclusive of the day of service. If you fail to file your pleading, judgment by default may
                                       be taken against you for the relief demanded in the petition.

          CITY OF ST LOUIS                  August 5, 2019
                                                   Date                                                         Clerk
                                       Further Information:
                                                               Sheriff's or Server's Return
     Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the defendant/respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
                                                                         , a person of the defendant's/respondent's family over the age of
           15 years who permanently resides with the defendant/respondent.
     [II (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
                                                                    (name)                                                          (title).
     E other:
     Served at                                                                                                                           (address)
     in                                            (County/City of St. Louis), MO, on                              (date) at                  (time).


                       Printed Name of Sheriff or Server                                              Signature of Sheriff or Server
                                   Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on                                                (date).
              (Seal)
                                    My commission expires:
                                                                           Date                                    Notary Public
  Sheriff's Fees, if applicable
  Summons
  Non Est
  Sheriffs Deputy Salary
  Supplemental Surcharge        $    10.00
  Mileage                                                  miles @ $.       per mile)
  Total
  A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
  classes of suits, see Supreme Court Rule 54.
OSCA (06-18) SM30 (SMCC) For Court Use Only: Document               # 19-SMCC-18708     1 of 1            Civil Procedure Form No. 1; Rules 54.01 —5405,
                                                                                                  54.13, and 54.20; 506.120 — 506.140, and 506.150 RSMo
 Case: 4:21-cv-00183-SEP Doc. #: 1-1 Filed: 02/12/21 Page: 4 of 29 PageID #: 18




                        IN THE CIRCUIT COURT OF THE CITY QF ST. LOUIS
                                    STATE OF MISSOURI

  NANCY THOMPSON and WEIBIN LAM

                   Plaintiffs,

                                                              Cause Number: 1922-CC10777
  vs.

  JOE-K USED CARS, LLC, Michael Hunter,                       Division No.: 1

  and
                                                              JURY TRIAL DEMANDED
  GENERAL MOTORS, LLC
  Serve: CSC of St. Louis County, Inc.
  130 South Berniston Ave.
  Suite 700
  Clayton, Missouri, 63195

                   Defendants.


                    FIRST AMENDED PETITION FOR WRONGFUL DEATH


            COME NOW Plaintiffs Nancy Thompson and Weibin Lam, by and through their attorneys,

  and for their First Amended Wrongful Death Petition against Defendants, each of them, state the

  following:

                                             PARTIES


            1,     Plaintiff, Nancy Thompson, was the mother of Nikita Thompson, her son,

  (hereinafter, "Plaintiff Thompson's Decedent") and brings this Wrongful Death action pursuant     SCiof
                                                                                                    7LouiFiAM
                                                                                                     3JulEt1l.e,ct-rolnticeya5lsd3
                                                                                                      11:2019

 to Mo. St. 537.080 et. seq.

            2.     Plaintiff, Weibin Lam, was the husband of Chananya Siripaph, (hereinafter,

• "Plaintiff Lam's Decedent") and brings this Wrongful Death action pursuant to Mo. St. 537.080

 et. seq.
Case: 4:21-cv-00183-SEP Doc. #: 1-1 Filed: 02/12/21 Page: 5 of 29 PageID #: 19




       3.       At all times relevant herein, Plaintiff Thompson and Plaintiff Thompson

Decedent's were residents of the City of St. Louis, State of Missouri.

       4.       At all times relevant herein, Plaintiff Lam and Plaintiff Lam's Decedent were

residents of the County of St. Louis, State of Missouri.

       5.       At all times relevant herein, Defendant Joe-K Used Cars (hereinafter, "Joe-K"),

is a Missouri Limited Liability Corporation, with its principal place of business located at 6741

Manchester Ave., St. Louis Missouri, 63139, located in the City of St. Louis and in the business

of selling cars in the St. Louis area and has been previously served with process.                     FiEAM
                                                                                                       SCil1et.,c-rolnteic5yaslyd3
                                                                                                        3JulLouiof
                                                                                                         11:2019


       6.       At all times relevant herein, Defendant Michael Hunter (hereinafter, "Hunter")

is an individual and resident of the City of St. Louis, State of Missouri, residing at 4977 Fountain

Ave., 1st Floor, St. Louis, MO 63113 and has been previously served with process.
Case: 4:21-cv-00183-SEP Doc. #: 1-1 Filed: 02/12/21 Page: 6 of 29 PageID #: 20




         7.     Defendant General Motors, LLC (hereinafter, "GM") is authorized to do business

in the state of Missouri and may be served with process by serving its registered agent for service

of process, CSC of St. Louis County, Inc., 130 South Bemiston Ave. Suite 700, Clayton, Missouri

63105.

                                  VENUE AND JURISDICTION

         8.     Venue is proper in City of St. Louis pursuant to MO Rev. ST. 508.010(4) because

the City of St. Louis is where Decedent was first injured by the negligent conduct of the named

Defendants.

         9.     Additionally, this Court has personal jurisdiction over GM. GM purposefully

availed itself of the privileges and benefits of conducting business in Missouri by introducing

into the stream of Missouri commerce, vehicles which it marketed and sold, alone and in

conjunction with authorize GM dealers. GM knew at all relevant times that some of those

vehicles would be sold, used and serviced in the State of Missouri. Having marketed and sold

literally hundreds of thousands, if not millions, of its vehicles in Missouri to Missouri consumers,

GM cannot be heard to complain when called to respond to complaints of defects involving those

same products. GM has production facilities in Missouri, maintains business relationships with

automobile dealers in Missouri, employs citizens of Missouri and owns real property in the state.

GM's continuous and systemic contacts with the State of Missouri are sufficient to confer general

jurisdiction such that the Court's exercise of personal jurisdiction over it is proper. Moreover,

GM is subject to personal jurisdiction by committing a tort, which is the subject of this suit as set   3JulLoui0CiFiE1Slet,.ctr-olntiecyaslyd
                                                                                                         2019


forth below, in whole or in part in Missouri.

         10.    GM warrants, distributes, markets, and/or sells vehicles including but not limited

to the 2008 Chevrolet Corvette.
Case: 4:21-cv-00183-SEP Doc. #: 1-1 Filed: 02/12/21 Page: 7 of 29 PageID #: 21




                 GM has insured risks in Missouri. GM has sued or has been sued in Missouri

state courts on numerous occasions. GM has been involved in litigation in Missouri on dozens

if not hundreds of occasions where it has not contested personal jurisdiction and where it has

consented to be sued. Employees, officers and/or directors of GM have visited, conducted

business, and/or worked in Missouri. There has never been a time in the past 50 years where GM

did not sell distribute, or market their vehicles in Missouri.

        12,     A significant segment of GM's gross income for sales, service, and repair work

is derived from the activities of their dealership network in Missouri.

        13.      GM also monitors their vehicles, such as looking at customer complaints or

feedback from distributors and dealers, including many in Missouri.

        14,      GM keeps records of how many vehicles are shipped to each state and how much

revenue is generated from each state including Missouri.

        15.      GM maintains multiple offices in Missouri.

        16.     GM has employees and agents in Missouri.

        17.     GM keeps records of the revenue that it derives from Missouri.

        18.     Numerous GM corporate representatives, agents and/or employees have visited

Missouri for business purposes on occasion.

        19.     GM has been a party to numerous cases where it has come into courts in Missouri

to answer claims about the failure of GM products in Missouri.
                                                                                                         SCiFiAM
                                                                                                          11:of
                                                                                                          3JulLouiEt1.le,ct-roltneiyc5aslyd3
                                                                                                          2019
       20.      GM has been a party seeking relief or review in numerous cases where it has

purposefully availed itself of the jurisdiction of the court of Missouri by serving as the petitioner,

appellant in such actions.

       21.      GM spends untold thousands of dollars per year marketing their products in
Case: 4:21-cv-00183-SEP Doc. #: 1-1 Filed: 02/12/21 Page: 8 of 29 PageID #: 22




Missouri and/or to Missouri residents.

       22.      GM designs, manufactures, tests, assembles, sells, distributes, and places GM

products and their component parts into the stream of commerce, such as the Subject Vehicle

involved in the incident made the basis of this lawsuit. Thousands upon thousands of the subject

vehicle model have been provided by GM directly to GM dealerships in Missouri and GM

consumers. The subject vehicle model has been marketed directly to Missouri consumers.

       23.     Advertisement and marketing materials were and are targeted to Missouri

residents to entice them to purchase GM products and services, including the subject model

vehicle.

       24.      GM has spent millions of dollars advertising and marketing their products in

Missouri and directly to Missouri residents for years, whether in the form of television

advertisements, magazine advertisements, newspaper advertisements, intemet advertisements, or

other forms of advertising and/or marketing.

       25.     GM's website has numerous interactive features.             GM's webpage is

www.gm.com. GM's website is accessible in Missouri where GM engages in the direct sale of

GM products from this website. GM's copyrighted website home page has active features such

as a link that Missouri consumers can click to directly purchase officially licensed GM

merchandise. GM's web page also has a link which allows Missouri residents to find an

authorized dealer nearby.
                                                                                                   3JulSELouiof
                                                                                                    11:2019
                                                                                                    AM
                                                                                                    CiFi1lte,.cr-onlticeya5lsy d3
       26.     GM has a regular plan for the distribution of its new and used products within

Missouri with the goal of achieving commercial benefits from the sale of those products in

Missouri.

       27.     GM places its products into the stream of commerce by targeting Missouri
Case: 4:21-cv-00183-SEP Doc. #: 1-1 Filed: 02/12/21 Page: 9 of 29 PageID #: 23




residents through dozens of approved GM dealerships in many cities and towns in Missouri.

       28.      GM has contracts with its GM dealerships in Missouri where GM contractually

promises to come into courts in Missouri to defend claims about the failure of GM products that

injure Missouri residents.

       29.       GM requires that is GM dealerships advertise within Missouri, and GM shares in

the cost of these Missouri advertisements for GM products.

       30.      GM jointly participates in the interactive websites of the GM dealerships located

in Missouri.

       31.      GM certifies mechanics who work at the GM dealerships in Missouri.

       32.      GM provides certification training for mechanics who work at the GM

dealerships in multiple locations in Missouri.

       33.      GM oversees aspects of its product warranty process from within Missouri.

       34.      GM sends technical service bulletins regarding work procedures related to the

subject vehicle into Missouri.

       35.      GM sends recall notices related to safety defects in the subject vehicle into

Missouri.

       36.      GM directs Missouri consumers to approved GM services centers to have recall

work performed on the subject model vehicle initially sold into various states but located in

Missouri.
                                                                                                    SCiof
                                                                                                     3JulLouiFiEt1.le,ct-rotlnceya5lsyd3
                                                                                                      11:2019
                                                                                                      AM
       37.      GM gathers data about its vehicle performance in Missouri and uses that data in

the redesign of its products.

       38.      GM holds patents and trademarks which it demands must be honored in Missouri.

       39.      GM further manufactures its products and its vehicles to comply with the Federal
Case: 4:21-cv-00183-SEP Doc. #: 1-1 Filed: 02/12/21 Page: 10 of 29 PageID #: 24




Motor Vehicle Safety Standards (FMVSS) and it routinely corresponds and works with the

National Highway Traffic Safety Administration (NHTSA) on recalls and other issues, including

recalls or fixes to problems for vehicles owned and used by Missouri residents.

         40.    GM is personally subject to specific jurisdiction in this Court because GM is

subject to the Missouri long-arm statute by doing business in Missouri, by contracting with

Missouri residents, by performing such contracts in part in Missouri, by committing torts where

one or more elements of the tort or one or more elements of the tortious acts occurred in Missouri,

and by recruiting Missouri residents for employment.

         41.    GM has purposefully availed itself of the forum of Missouri by directing its

activities in Missouri to Missouri residents as detailed above. GM's contacts with Missouri

principally relate to the sale of vehicles and all of the conduct associated with such vehicle sales

and this civil action is related to and connected with the sale of a vehicle, because due process

and fair play and substantial justice are honored by this civil action going forward in this Missouri

Court.

         42.    There is little or no burden on GM litigating this case in this Missouri Court. In

contrast, it would be a tremendous burden and great inefficiency and unnecessary delay on the

Plaintiffs to litigate this case in another forum because Missouri has an interest in overseeing this

litigation which involves injuries to persons in Missouri and defective products used in Missouri.

         43.    The efficient resolution of this civil action can only go forward in Missouri, and
                                                                                                        Fi11:2019
                                                                                                        AM
                                                                                                        SCiE1tle.,ct-rolnteicy5alsyd3
                                                                                                         3JulLouiof
public policy favors resolution of this dispute in this Missouri Court.

         44.    GM cannot deny personal jurisdiction because GM placed the subject vehicle

model into the stream of commerce in Missouri and under circumstances such that GM should

reasonably anticipate being haled into court in Missouri.
Case: 4:21-cv-00183-SEP Doc. #: 1-1 Filed: 02/12/21 Page: 11 of 29 PageID #: 25




       45.      GM is in the business of the manufacture of vehicles, including the vehicle which

caused the injuries complained herein. It also derives substantial profit from the sale of vehicles

and products in Missouri. GM in no way shape or form, ever restricted the vehicle which caused

these injuries from being distributed, sold or used in Missouri. GM has purposefully availed

itself of the privilege and benefits of conducting activities within Missouri.

       46.      Accordingly, GM is therefore subject to be sued in Missouri Courts, and exercise

of personal jurisdiction pursuant to Missouri's long-arm statute is, among other things, consistent

with due process because GM has purposefully availed itself of the privilege of doing business

in Missouri.

       47.      Joe-K is established under the laws of the State of Missouri and does business in

Missouri such that this Court has general jurisdiction over it.

       48.      Hunter is an individual and domiciled in the State of Missouri such that this Court

has general jurisdiction over him.

       49.      Because Joe-K is a Missouri corporation and has its principal place of business

in the State of Missouri and Hunter has a Missouri domicile, and both are citizens or residents of

the state of Missouri, this action is not subject to removal.

                                     UNDERLYING FAÇTS


       50.      Prior to December 18, 2018, Defendant Joe-K provided and/or sold a 2003

Mercury Mountaineer, VIN Number 4M2DU86WX3ZJ22911 (hereinafter, "Vehicle") to                         JulAM
                                                                                                      SCiFiE1tle.,ct-rolntieyc5aslyd3
                                                                                                       3Louiof
                                                                                                        11:2019

Defendant Hunter in the course and scope of its business, by and through its agents, servants and

employees.

       51.      On or about the late evening of December 17, 2018 or early morning of

December 18, 2018, Defendant Hunter left his keys in the Vehicle, parked on a public street in
Case: 4:21-cv-00183-SEP Doc. #: 1-1 Filed: 02/12/21 Page: 12 of 29 PageID #: 26




front of his residence, when it was taken by an Unknown Third Party.

          52.      Plaintiffs and Plaintiffs' Decedents were first harmed in the City of St. Louis

when on or about December 18, 2018, at approximately 2:00 a.m., the Unknown Third Party

was operating the Vehicle, traveling eastbound on Chouteau Avenue, when it ran a red traffic

signal at 39th Street, the intersection of which is located in the City of St. Louis, and struck

Plaintiffs' Decedents, while Plaintiff Thompson's Decedent was operating a vehicle, a 2008

Chevrolet Corvette (hereinafter, "Corvette"), in which Plaintiff Lam's Decedent was a passenger,

while making a left hand turn on a green light from north bound 39th street onto west bound

Chouteau. The impact resulted in an immediate fire and explosion, which killed Plaintiffs'

Decedents. (Hereinafter, "Occurrence").

                COUNT I - NEGLIGENT ENTRUSTMENT AGAINST DEFENDANT JOE-K

          COME NOW Plaintiffs, and pleading in the alternative, state the following:

          53.      Plaintiffs restate and incorporate each of the above paragraphs as if fully set forth

herein.

          54.      Prior to the Occurrence, Defendant Joe-K entrusted the Vehicle to Defendant

Hunter by providing and/or selling him the Vehicle.

          55.      Prior to the Occurrence, Defendant Hunter was incompetent to purchase and/or

operate the Vehicle in the State of Missouri: he was unlicensed and/or he had a revoked Missouri

driver's license since approximately March of 2012; he had a DWI felony assault; he had a
                                                                                                           SCiFiE1tle.,ctr-olntiecy5aslyd3
                                                                                                            3JulLouiof
                                                                                                             11:2019
                                                                                                             AM
judgment suspension; he had several prior driving while intoxicated and/or possession of illegal

drugs convictions; his license had been surrendered to the State of Illinois; he could not present

a valid driver's license to a car dealership attempting to lawfully sell Defendant Hunter a vehicle;

and Defendant Hunter was not entitled to obtain a valid drivers' license until on or around July
Case: 4:21-cv-00183-SEP Doc. #: 1-1 Filed: 02/12/21 Page: 13 of 29 PageID #: 27




of 2023.

       56.      At the time that Defendant Joe-K entrusted the Vehicle to Defendant Hunter,

Defendant Joe K knew, or by using ordinary care, could have known, that Defendant Hunter was

not competent to lawfully operate the Vehicle by reason of habitual recklessness and/or by not

maintaining and presenting a valid Missouri driver's license or not maintaining and presenting

valid proof of liability insurance, both of which are required to legally purchase and/or operate a

vehicle in the State of Missouri.

       57.      At all relevant times, Defendant Joe-K had multiple sources of information

within its control to know whether Defendant Hunter and other potential customers were

competent and/or qualified to purchase and/or operate Defendant Joe-K's vehicles, when

entrusted to third parties, such as requesting the physical drivers' license, running a vehicle

drivers' license check, and request for current auto insurance card.

       58.      At all relevant times, Defendant Joe-K had a duty not to entrust its motor vehicles

in the hands of a person whom Defendant Joe-K knew, or in the exercise of ordinary care, could

have known, to be an incompetent, careless, or reckless driver and/or a driver not lawfully

permitted to purchase and/or operate a motor vehicle in the State of Missouri.

       59.      Defendant Joe-K was careless and negligent in selling, entrusting and/or

continuing to entrust the Vehicle to Defendant Hunter.

       60.      Defendant Joe-K failed to exercise ordinary care and breached its duty to

Plaintiffs and Plaintiffs' Decedents when it entrusted the Vehicle to Defendant Hunter.                      1 -.-1-0.1 .0913
                                                                                                      AlAiA110
                                                                                                           0mspol
                                                                                                        'lS5OZ
                                                                                                             I-
                                                                                                             g:
                                                                                                             IAIV
                                                                                                             1-£
                                                                                                             10
                                                                                                             S
                                                                                                           p9I[1


       61.      That the negligence of Defendant Joe-K concurred with the negligence and

conduct of Defendant Hunter as a proximate cause of harm to the Plaintiffs and Plaintiffs'

Decedents, resulting in Plaintiffs' Decedent's deaths and Plaintiffs' damages.
Case: 4:21-cv-00183-SEP Doc. #: 1-1 Filed: 02/12/21 Page: 14 of 29 PageID #: 28




          62.     As a direct and proximate result of Defendant Joe-K's negligence, the Corvette

driven by Plaintiff Thompson's Decedent was struck by the Vehicle, causing a fire and resulting

in his death; as a result of the Occurrence, Plaintiff Thompson's Decedent sustained substantial

pain and suffering from his injuries caused by the fire, until his death; and Plaintiff Thompson

has incurred the loss of her son, her only child, Decedent's consortium, services, companionship,

comfort, instruction, guidance, counsel, training and support arising from his death.

          63.     As a direct and proximate result of Defendant Joe-K's negligence, the Corvette

occupied by Plaintiff Lam's Decedent was struck by the Vehicle, causing a fire and resulting in

her death; as a result of the Occurrence, Plaintiff Lam's Decedent sustained substantial pain and

suffering from her injuries caused by the fire, until her death; and Plaintiff Lam has incurred the

loss of his wife, Decedent's consortium, services, companionship, comfort, instruction, guidance,

counsel, training and support arising from her death.

          WHEREFORE, Plaintiffs pray this Court enter judgment in their favor and against

Defendant Joe-K in an amount that is fair and reasonable in excess of Twenty-Five Thousand

Dollars ($25,000.00), together with costs expended herein, and for such other and further relief

as this Court deems just and proper.

                      COUNT II— NEGLIGENCE AGAINST DEFENDANT JOE-K

          COME NOW Plaintiffs, and pleading in the alternative, state the following:

          64.     Plaintiffs restate and incorporate each of the above paragraphs as if fully set forth

herein.                                                                                                   SCiFiE3LouiAM
                                                                                                           1tl.e,ct-roltneicysa5liyd3
                                                                                                           Julof
                                                                                                           11:2019


          65.     At all relevant times, Defendant Joe-K had a duty to only provide and/or sell its

vehicles to persons who were properly licensed and qualified to drive in the State of Missouri

and/or to prevent third parties who were unlicensed, suspended, revoked and/or habitually reckless

from operating and/or purchasing its vehicles so that they would not endanger, harm, injure and/or
Case: 4:21-cv-00183-SEP Doc. #: 1-1 Filed: 02/12/21 Page: 15 of 29 PageID #: 29




kill the public by gaining access to such vehicles.

       66.      Defendant Joe-K knew, or using ordinary care, could have known that Defendant

Hunter was unlicensed and/or that his ability to legally drive in the State of Missouri was revoked

and/or that he was habitually reckless but provided and/or sold the Vehicle to Defendant Hunter.

       67.      Defendant Joe-K was careless and negligent and breached its duty to Plaintiffs

and Plaintiffs' Decedents in one or more of the following respects:

       a.      Defendant Joe-K failed to prevent Defendant Hunter from accessing the Vehicle;

       b.      Defendant Joe-K failed to restrict access to its motor vehicles to only those who
               were qualified and competent to drive;

       c.      Defendant Joe-K failed to reasonably investigate Defendant Hunter's competence
               and/or qualifications to operate and/or purchase a vehicle;

       d..     Defendant Joe-K failed to verify that Defendant Hunter had a valid driver's license
               without restrictions and/or limitations to operate and/or purchase the Vehicle;

       e.      Defendant Joe K failed to enact and/or enforce reasonable policies and procedures
               designed to screen customers to prevent incompetent and/or unqualified persons,
               including Defendant Hunter, from operating and/or purchasing its vehicles;

       f.      Defendant Joe-K failed to check the status of Defendant Hunter's driver's license,
               inspect his driving record, or take other reasonable measures to ensure his
               competence to operate and/or purchase the Vehicle; or

       g.      Defendant Joe-K provided and/or sold the Vehicle to Defendant Hunter.



       68.      That the negligence of Defendant Joe-K directly caused or directly contributed

to cause harm to the Plaintiff Thompson and Plaintiff Thompson's Decedent, resulting in Plaintiff
                                                                                                      CiFiof
                                                                                                      SEAM
                                                                                                        3JulLouit1l.e,ct-roltniecya5lsyd3
                                                                                                         11:2019
Thompson's Decedent's death and Plaintiff Thompson's damages.

       69.      As a direct and proximate result of Defendant Joe-K's negligence, the Corvette

driven by Plaintiff Thompson's Decedent was struck by the Vehicle, causing a fire and resulting

in his death; as a result of the Occurrence, Plaintiff Thompson's Decedent sustained substantial
Case: 4:21-cv-00183-SEP Doc. #: 1-1 Filed: 02/12/21 Page: 16 of 29 PageID #: 30




pain and suffering from his injuries caused by the fire, until his death; and Plaintiff Thompson has

incurred the loss of her son, her only child, Decedent's consortium, services, companionship,

comfort, instruction, guidance, counsel, training and support arising from his death.

          70.      That the negligence of Defendant Joe-K directly caused or directly contributed

to cause harm to Plaintiff Lam and Plaintiff Lam's Decedent, resulting in Plaintiff Lam's

Decedent's death and Plaintiff Lam's damages.

          71.      As a direct and proximate result of Defendant Joe-K's negligence, the Corvette

occupied by Plaintiff Lam's Decedent was struck by the Vehicle, causing a fire and resulting in

her death; as a result of the Occurrence, Plaintiff Lam's Decedent sustained substantial pain and

suffering from her injuries caused by the fire, until her death; and Plaintiff Lam has incurred the

loss of his wife, Decedent's consortium, services, companionship, comfort, instruction, guidance,

counsel, training and support arising from her death.

          WHEREFORE, Plaintiffs pray this Court enter judgment in their favor and against

Defendant Joe-K in an amount that is fair and reasonable in excess of Twenty Five Thousand

Dollars ($25,000.00), together with costs expended herein, and for such other and further relief

as this Court deems just and proper.

                COUNT IiI — AGGRAVATED DAMAGES AGAINST DEFENDANT JOE-K

          COME NOW Plaintiffs, and pleading in the alternative, state the following:

          72.     Plaintiffs restate and incorporate each of the above paragraphs as if fully set forth
                                                                                                          SCiFiE1tl0e.,c1tr9-olntiec5yasly3d
                                                                                                           11:23JulLouiof
                                                                                                           AM
herein.

          73.     Defendant Joe-K knowingly provided and/or sold the Vehicle to Defendant

Hunter, an unlicensed consumer, who had no valid license, whose driving privileges had been

revoked for years before the sales transaction, and such action was carried out with a conscious
Case: 4:21-cv-00183-SEP Doc. #: 1-1 Filed: 02/12/21 Page: 17 of 29 PageID #: 31




disregard for the safety of others, including Plaintiffs and Plaintiffs' Decedent.

          74.     Plaintiffs are entitled to exemplary damages to punish Defendant Joe-K and to

deter Defendant Joe-K and other car dealerships situated from like conduct of providing and/or

selling cars to unlicensed drivers and/or revoked drivers who are not licensed to legally operate

vehicles in the State of Missouri.

          WHEREFORE, Plaintiffs pray for judgment against Defendant Joe-K for the aggravating

circumstances of Plaintiffs' Decedents' deaths, to punish Defendant Joe-K, and to deter it and

other car dealerships, similarly situated, from like conduct, and such other and further relief as this

Court deems just, proper, and equitable.

                    COUNT IV — NEGLIGENCE AGAINST DEFENDANT HUNTER

          COME NOW Plaintiffs, and pleading in the alternative, state the following:

          75.     Plaintiffs restate and incorporate each of the above paragraphs as if fully set forth

herein.

          76.     At all relevant times, Defendant Hunter had a duty to use ordinary care to secure

the Vehicle by locking it and/or by not leaving keys in the car to prevent third parties, including

the Unknown Third Party, from taking it, so that they would not endanger, harm, injure and/or kill

the public while driving it.

          77.     Defendant Hunter knew, or using ordinary care, could have known, that the

Vehicle was not locked and/or was sitting in front of his residence with the keys to operate it
                                                                                                          SAM
                                                                                                          Julof
                                                                                                           11:23CiFiELouit1l0.e,c1t-r9otl-nieyc5aslyd3
located inside of the unlocked Vehicle.

          78.     Defendant Hunter was careless and negligent and breached his duty to Plaintiffs

and Plaintiffs' Decedents in one or more of the following respects:

          a.     Defendant Hunter failed to prevent the Unknown Third Party from accessing the
                 Vehicle;
Case: 4:21-cv-00183-SEP Doc. #: 1-1 Filed: 02/12/21 Page: 18 of 29 PageID #: 32




       b.      Defendant Hunter failed to restrict access to the Vehicle by locking it; or

       c.      Defendant Hunter left the keys to the unlocked Vehicle inside of it.

       79.      That the negligence of Defendant Hunter directly caused or directly contributed

to cause harm to the Plaintiff Thompson and Plaintiff Thompson's Decedent, resulting in Plaintiff

Thompson's Decedent's death and Plaintiff Thompson's damages.

       80.      As a direct and proximate result of Defendant Hunter's negligence, the Corvette

driven by Plaintiff Thompson's Decedent was struck by the Vehicle, causing a fire and resulting

in his death; as a result of the Occurrence, Plaintiff Thompson's Decedent sustained substantial

pain and suffering from his injuries caused by the fire, until his death; and Plaintiff Thompson has

incurred the loss of her son, her only child, Decedent's consortium, services, companionship,

comfort, instruction, guidance, counsel, training and support arising from his death.

       81.      That the negligence of Defendant Hunter directly caused or directly contributed

to cause harm to Plaintiff Lam and Plaintiff Lam's Decedent, resulting in Plaintiff Lam's

Decedent's death and Plaintiff Lam's damages.

       82.      As a direct and proximate result of Defendant Hunter's negligence, the Corvette

occupied by Plaintiff Lam's Decedent was struck by the Vehicle, causing a fire and resulting in

her death; as a result of the Occurrence, Plaintiff Lam's Decedent sustained substantial pain and

suffering from her injuries caused by the fire, until her death; and Plaintiff Lam has incurred the

Loss of his wife, Decedent's consortium, services, companionship, comfort, instruction, guidance,
                                                                                                       SCiFiE23Louilt1e0.,c1r-9olntiecya5lsyd3
                                                                                                        Julof
                                                                                                        11:AM
counsel, training and support arising from her death.

       WHEREFORE, Plaintiffs pray this Court enter judgment in their favor and against

Defendant Hunter in an amount that is fair and reasonable in excess of Twenty Five Thousand

Dollars ($25,000.00), together with costs expended herein, and for such other and further relief

as this Court deems just and proper.
Case: 4:21-cv-00183-SEP Doc. #: 1-1 Filed: 02/12/21 Page: 19 of 29 PageID #: 33




                        COUNT V - STRICT LIABILTY AGAINST GM

          COME NOW Plaintiffs, and pleading in the alternative, state the following:

          83.     Plaintiffs restate and incorporate each of the above paragraphs as if fully set forth

herein.

          84.     At all material times, GM was and is in the business of designing, manufacturing,

testing, engineering, assembling, distributing, marketing and selling Chevrolet cars including the

Subject Vehicle.

          85.     GM is strictly liable to Plaintiffs because it manufactured, sold, warranted and

placed the 2008 Chevrolet Corvette, including the Subject Vehicle, on the market with knowledge

that it would be used without inspection for defects. GM knew or should have known that the

ultimate users, operators, and/or consumers would not and could not property inspect this product

for defects and unreasonably dangerous conditions, and that detection of such defects would be

beyond the capabilities of such persons, including the Plaintiffs and the Decedents, Nikita

Thompson and Chananya Siripaph.

          86.     GM sold the Subject Vehicle in the normal course of its business.

          87.     On or about December 18, 2018, the Subject Vehicle was not materially altered,

modified, or damaged prior and therefore, was substantially without change from its original

condition when sold and distributed by GM.

          88.     On December 18, 2018, Nikita Thompson and Chananya Siripaph were using the
                                                                                                            SAM
                                                                                                            3JulLouiof
                                                                                                              t1t., - y5s3
                                                                                                              11:2019
                                                                                                          AlispaHA,a¡-uoipeo
Subject Vehicle for the purpose for which it was reasonably and foreseeably intended and was

involved in a motor vehicle accident which was likewise reasonably foreseeable.

          89.     The Subject Vehicle, its structure, fuel system and other components were

defective and unreasonably dangerous for inter cilia, the following reasons:
Case: 4:21-cv-00183-SEP Doc. #: 1-1 Filed: 02/12/21 Page: 20 of 29 PageID #: 34




       a.      The Subject Vehicle's structure permitted the fuel tank system to rupture and leak
               fuel during a foreseeable accident sequence, thereby placing occupants, including
               the Decedents, at an unreasonable risk of injury from fire;

       b.      The unprotected fuel system allowed the Subject Vehicle to burst into flames
               during a foreseeable accident sequence, exposing the occupants to an
               unreasonably increased risk of fatal injuries due to fuel-fed fires in otherwise
               survivable accident sequences;

       c.      The Subject Vehicle's design and/or manufacture included defective welds in
               close proximity to the vehicle's fuel system, thereby placing occupants, including
               the Decedents, at an unreasonable risk of injury from fire;

       d.      The Subject Vehicle's design and/or manufacture left the fuel system unprotected,
               thus allowing the subject vehicle to burst into flames during a foreseeable accident
               sequence, and exposing occupants to an unreasonable increased risk of fatal
               injuries due to fuel-fed fires in otherwise survivable accident sequences;

       e.      GM designed, manufactured and/or assembled the Subject Vehicle, its structure,
               fuel system, and other components, with design standards and performance
               objectives that were intended to meet minimum and inadequate government
               regulations, instead of designing the Subject Vehicle, its structure, fuel system,
               and other components to perform safely in foreseeable accident sequences;

       f.      GM failed to adequately test the 2008 Chevrolet Corvette, including the Subject
               Vehicle, both before and during the design, production, manufacture, distribution
               and sale of the vehicle to the public, and/or knowingly placing into the stream of
               commerce a defective and unreasonably dangerous vehicle;

       g.      GM failed to design, inspect, test, manufacture and sell the Subject Vehicle in a
               manner so as to render its safe for its intended purpose by minimizing the
               possibility of a fuel tank leak and/or post collision fuel fed fire;

       h.      The Subject Vehicle was not reasonably crashworthy;

       i.      The Subject Vehicle could not withstand ordinary and foreseeable damage during
               a foreseeable accident sequence; and/or

       j.      The Subject Vehicle was unfit for the reasonable purpose for which it was to be
                                                                                                      SCiFiE1tle.,ctr-olntiecy5aslyd3
                                                                                                       3JulLouiof
                                                                                                        11:2019
                                                                                                        AM
               used.

       90.      GM also rendered the 2008 Chevrolet Corvette, including the Subject Vehicle,

defective and unreasonably dangerous by failing to adequately warn consumers about the hazards

of driving its vehicle equipped with a defective structure and fuel system.

       91.      Had GM provided a crashworthy vehicle, Nikita Thompson and Chananya
Case: 4:21-cv-00183-SEP Doc. #: 1-1 Filed: 02/12/21 Page: 21 of 29 PageID #: 35




 Siripaph would not have sustained fatal injuries in this foreseeable accident sequence.

          92.     At the time the Subject Vehicle was sold, as well as on December 18, 2018, the

Subject vehicle and its component parts, including the structure and fuel system, were defective

and unreasonably dangerous in various ways and GM is strictly liable for the deaths of Nikita

Thompson and Chananya Siripaph, and as a direct and proximate result of their injuries, they

sustained substantial pain and suffering from their injuries, until their deaths; and Plaintiffs have

incurred the loss of their son and wife and their consortium, services, companionship, comfort,

instruction, guidance, counsel, training and support arising from their deaths.

          WHEREFORE, Plaintiffs pray for judgment against Defendant GM, joint and severally

with other Defendants, under Count 'V in an amount in excess of Twenty Five Thousand Dollars

($25,000.00); for costs of this action to be assessed against the Defendant; for pre and post-

judgment interest as may be allowed by law; and for such further and proper relief as this Court

deems just and proper. Plaintiffs are not seeking punitive damages against Defendant GM.


            COUNT VI STRICT LIABILITY-FAILURE TO WARN AGAINST GM

          COME NOW Plaintiffs, and pleading in the alternative, state the following:

          93.     Plaintiffs restate and incorporate each of the above paragraphs as if fully set forth

herein.

          94.     Defendant GM sold the 2008 Chevrolet Corvette in the ordinary course of its

business which was designed, engineered, manufactured, distributed, and sold by GM and was                SCiFiE1tle.,ctr-olntiecy5aslyd3
                                                                                                           3JulLouiof
                                                                                                            11:2019
                                                                                                            AIVI

placed in the stream of commerce for the sale in the State of Missouri to the general public as

ultimate consumers.

          95.     At the time the 2008 Chevrolet Corvette was sold by GM and at the time

decedents Nikita Thompson and Chananya Siripaph sustained the injuries and death described
Case: 4:21-cv-00183-SEP Doc. #: 1-1 Filed: 02/12/21 Page: 22 of 29 PageID #: 36




 herein, the 2008 Chevrolet Corvette was in a defective condition and unreasonably dangerous

• when put to its reasonably anticipated use without knowledge of its characteristics and GM did

 not give adequate warning of the danger.

          96. -   The 2008 Chevrolet Corvette was unreasonably dangerous to decedents Nikita

Thompson and Chananya Siripaph and to other consumers or users by reason of the defects and

the design, manufacture, assembly, inspection and testing of the fuel system and the integrity of

the fuel system to withstand a collision.

          97.     The 2008 Chevrolet Corvette was expected to reach and did reach the hands of

the decedents, Nikita Thompson and Chananya Siripaph, without substantial change in the

condition in which it was designed, manufactured, distributed and sold; and was being used by

decedents Nikita Thompson and Chananya Siripaph in the manner reasonably anticipated and

intended by GM and was substantially in the same condition on or about December 18, 2018 as

when it was sold by GM.

          98.     At the time the Subject Vehicle was sold, as well as on December 18, 2018, the

Subject vehicle and its component parts, including the structure and fuel system, were not

provided with adequate warnings of the dangers as described herein, and GM is strictly liable for

the deaths of Nikita Thompson and Chananya Siripaph and, as a direct and proximate result of

their injuries, they sustained substantial pain and suffering from their injuries, until their deaths;

and Plaintiffs have incurred the loss of their son and wife and their consortium, services,

companionship, comfort, instruction, guidance, counsel, training and support arising from their          SCiFiE1tl.e,ctr-onlticyea5lsyd3
                                                                                                          3JulLouiof
                                                                                                           11:2019
                                                                                                           A


deaths.
Case: 4:21-cv-00183-SEP Doc. #: 1-1 Filed: 02/12/21 Page: 23 of 29 PageID #: 37




          WHEREFORE, Plaintiffs pray for judgment against Defendant GM, joint and severally

with other Defendants, under Count VI in an amount in excess of Twenty-Five Thousand Dollars

($25,000.00); for costs of this action to be assessed against the Defendant; for pre and post-

judgment interest as may be allowed by law; and for such further and proper relief as this Court

deems just and proper. Plaintiffs are not seeking punitive damages against Defendant GM.

                  COUNT VU-NEGLIGENT FAILURE TO WARN AGAINST GM

          COME NOW Plaintiffs, and pleading in the alternative, state the following:

          99,     Plaintiffs restate and incorporate each of the above paragraphs as if fully set forth

herein.

          100.    GM is in the business of designing, manufacturing, assembling, distributing,

marketing, and selling GMC cars including the Subject Vehicle.

          101.    GM had a duty to properly and adequately design, manufacture, assemble, test,

inspect, label, provide adequate warnings for, package, distribute, market and sell the Subject

Vehicle in a reasonably safe condition so as not to present a danger to members of the general

public who reasonably and foreseeably under ordinary circumstances would use the Subject

Vehicle, including Nikita Thompson and Chananya Siripaph and the Plaintiffs.

          102.    GM placed the 2008 Chevrolet Corvette, including the Subject Vehicle, on the

market and knew or should have known that ultimate users, operators, and/or consumers would

not properly inspect this product for defects and dangerous conditions, and that detection of such
                                                                                                          AM
                                                                                                          SCiFiE1t.,lect-roltniec5yasly3d
                                                                                                           3JulLouiof
                                                                                                            11:2019
defects would be beyond the capabilities of such persons, including the Plaintiffs and the

Decedents.

          103.    On December 18, 2018, the Subject Vehicle was not materially altered, modified

or damaged prior and therefore, was substantially without change from its original condition
Case: 4:21-cv-00183-SEP Doc. #: 1-1 Filed: 02/12/21 Page: 24 of 29 PageID #: 38




when sold and distributed by GM.

         104.   On December 18, 2018, Nikita Thompson and Chananya Siripaph was using the

Subject Vehicle for the purpose for which was reasonably foreseeably intended and was involved

in a motor vehicle accident which was likewise reasonably foreseeable.

         105.   GM knew or should have known that the 2008 Chevrolet Corvette, including the

Subject Vehicle, was unreasonably dangerous, yet, at the time the Subject Vehicle was sold and

distributed, it did not contain warning of the risk of injury posed regarding the defects and

conditions more fully set forth above.

         106.   In the alternative, GM knew or in the exercise of due care should have known

that the 2008 Chevrolet Corvette, including the Subject Vehicle, would be used without

inspection in an unreasonably dangerous condition and would create a foreseeable and

unreasonable zone of risk of harm for 2008 Chevrolet Corvette users, including the Decedents,

who reasonably and foreseeably under ordinary circumstances would come into contact with the

Subject Vehicle.

         107.   The Subject Vehicle was defective and unreasonably dangerous to ultimate users

or consumers, including the Decedents, during his ordinary and foreseeable use because of the

absence of warning of the risk of injury posed by the unreasonably defective conditions identified

above.

         108.   The aforesaid risk of injury was known or knowable in light of the generally

recognized and prevailing best scientific and technical knowledge available at the time of the

manufacture and distribution of the Subject Vehicle.

         109.   For the reasons set forth above, the Subject Vehicle was defective and

unreasonably dangerous to members of the general public, including the Decedents, when the
Case: 4:21-cv-00183-SEP Doc. #: 1-1 Filed: 02/12/21 Page: 25 of 29 PageID #: 39




Subject Vehicle was used for its ordinary and foreseeable purposes. The Decedents was a

foreseeable user and, at the time of the incident, was using the Subject Vehicle in a foreseeable

manner.

          110.    GM breached its duty to wan its users, operators and consumers, including the

Decedents, by failing to warn of the risk of injury posed by the defects and unreasonably

dangerous condition of the Subject Vehicle as set forth in the above paragraphs.

          111.    As a direct and proximate result of the foregoing, Nikita Thompson and

Chananya Siripaph died, and sustained substantial pain and suffering from their injuries, until

their deaths; and Plaintiffs have incurred the loss of their son and wife and their consortium,

services, companionship, comfort, instruction, guidance, counsel, training and support arising

from their deaths.

          WHEREFORE, Plaintiffs pray for judgment against Defendant GM, joint and severally

with other Defendants, under Count VII in an amount in excess of Twenty-Five Thousand Dollars

($25,000.00); for costs of this action to be assessed against the Defendant; for pre and post-

judgment interest as may be allowed by law; and for such further and proper relief as this Court

deems just and proper. Plaintiffs are not seeking punitive damages against Defendant GM.

              COUNT VIII-BREACH OF IMPLIED WARRANTY AGAINST GM

          COME NOW Plaintiffs, and pleading in the alternative, state the following:

          112.    Plaintiffs restate and incorporate each of the above paragraphs as if fully set forth

herein.

          113.    Defendant GM knew or should have known the use for which the 2008 Chevrolet

Corvette was purchased.

          114.    Defendant GM implicitly warranted that the 2008 Chevrolet Corvette was fit for
Case: 4:21-cv-00183-SEP Doc. #: 1-1 Filed: 02/12/21 Page: 26 of 29 PageID #: 40




the purpose for which it was designed; that it was a safe and suitable instrument to be used by

consumers and users, including but not limited to decedents, Nikita Thompson and Chananya

Siripaph and, that it was fit and suitable for the use made by decedents, Nikita Thompson and

Chananya Siripaph.

          115.      In using the 2008 Chevrolet Corvette, decedents Nikita Thompson and Chananya

Siripaph relied upon Defendant GM's skill and judgment that the 2008 Chevrolet Corvette was

fit for such use.

          116.      The 2008 Chevrolet Corvette was not fit for the use of its intended purpose and

as a result the Defendant GM's breach of warranty of fitness of the, 2008 Chevrolet Corvette

decedent Nikita Thompson and Chananya Siripaph burned to death; and sustained substantial

pain and suffering from their injuries, until their deaths; and Plaintiffs have incurred the loss of

their son and wife and their consortium, services, companionship, comfort, instruction, guidance,

counsel, training and support arising from their deaths.

          WHEREFORE, Plaintiffs pray for judgment against Defendant GM, joint and severally

with other Defendants, under Count VIII in an amount in excess of Twenty-Five Thousand

Dollars ($25,000.00); for costs of this action to be assessed against the Defendant; for pre and

post-judgment interest as may be allowed by law; and for such further and proper relief as this

Court deems just and proper. Plaintiffs are not seeking punitive damages against Defendant GM.

                                 COUNT IX-NEGLIGENCE AGAINST GM
                                                                                                            SCiFiEAM
                                                                                                             11:of
                                                                                                             3JulLouilt1e.,cr-olntiecy5alsyd3
                                                                                                              2019
          COME NOW Plaintiffs, and pleading in the alternative, state the following:

          117.      Plaintiffs restate and incorporate each of the above paragraphs as if fully set forth

herein.
Case: 4:21-cv-00183-SEP Doc. #: 1-1 Filed: 02/12/21 Page: 27 of 29 PageID #: 41




       118.       GM is in the business of designing, manufacturing, assembling, distributing,

marketing, and selling GMC trucks including the Subject Vehicle.

       119.       GM had a duty o properly and adequately design, manufacture, assemble, test,

inspect, label, provide adequate warnings for, package, distribute, market and sell the Subject

Vehicle in a reasonably safe condition so as not to present a danger to members of the general

public who reasonably and foreseeably under ordinary circumstances would use the Subject

Vehicle, including Nikita Thompson and Chananya Siripaph and the Plaintiffs.

       120.       GM breached this duty and/or was grossly negligent, in one or more of the

following ways:

       a.     Failing to design and/or manufacture the Subject Vehicle with a safe and protected
              fuel system, which would not cause and/or contribute to a fuel-fed fire during
              otherwise survivable and entirely foreseeable accident sequences, and thus reduce
              the unreasonable likelihood of exposing occupants to an increased risk of fatal
              injuries;

       b.     Failing to design and/or manufacture the Subject Vehicle in such a manner as to
              make the vehicle reasonably crashworthy for foreseeable accident sequences;

       c.     Failing to conduct adequate testing on the 2008 Chevrolet Corvettes, including the
              Subject Vehicle, to determine whether it was defective and/or unreasonably
              dangerous as alleged above;

       d.     Failing to design and/or manufacture the Subject Vehicle's fuel system in such a
              manner as to prevent or eliminate the placement of potential ignition sources in
              close contact with the vehicle's fuel system, thus avoiding the unreasonable risk
              of injury from fire to occupants in foreseeable accident sequences.

       e.     Designing, manufacturing, distributing and marketing the Subject Vehicle, its
              structure, fuel system and other components with design standards and
              performance objectives that were intended to meet the minimum and inadequate         SCiEAM
                                                                                                    3JulLouiof
                                                                                                     11:2019
                                                                                                     Fi1tl.,ectr-otnlicya5eslyd3
              government regulations, instead of safely designing the Subject Vehicle, its
              structure, fuel system and other components;

       f.     Failing to adequately monitor the performance of the Subject Vehicle and of prior
              model vehicles in the field to ensure that the Subject Vehicle and its components
              were safely designed;

       g.     Failing to warn potential consumers and users of the 2008 Chevrolet Corvettes
Case: 4:21-cv-00183-SEP Doc. #: 1-1 Filed: 02/12/21 Page: 28 of 29 PageID #: 42




                 including the Subject Vehicle, of the defective and/or unreasonably dangerous
                 conditions alleged above;

          h.     Otherwise failing to design the Subject Vehicle in a manner such that it would be
                 crashworthy in foreseeable accidents;

          i.     Otherwise failing to manufacture the Subject Vehicle in a manner such that it
                 would be crashworthy in foreseeable -accidents;

          j.     Otherwise failing to design, manufacture and/or assemble the Subject Vehicle in
                 such a manner as to render the vehicle fit for the ordinary and reasonable purpose
                 for which it was to be used.

          121.   As a direct and proximate result of GM's conduct, Nikita Thompson and

Chananya Siripaph sustained significant injuries that resulted in their deaths; Nikita Thompson

and Chananya Siripaph sustained substantial pain and suffering from their injuries, until their

deaths; and Plaintiffs have incurred the loss of their son and wife and their consortium, services,

companionship, comfort, instruction, guidance, counsel, training and support arising from their

deaths.

          WHEREFORE, Plaintiffs pray for judgment against Defendant GM, joint and severally

with other Defendants, under Count IX in an amount in excess of Twenty-Five Thousand Dollars

($25,000.00); for costs of this action to be assessed against the Defendant; for pre and post-

judgment interest as may be allowed by law; and for such further and proper relief as this Court

deems just and proper. Plaintiffs are not seeking punitive damages against Defendant GM.




                                                                                                      SCiFi2019
                                                                                                       11:3JulLouiof
                                                                                                       AM
                                                                                                       E1t.le,ct-roltniecy5aslyd3
Case: 4:21-cv-00183-SEP Doc. #: 1-1 Filed: 02/12/21 Page: 29 of 29 PageID #: 43




                              O'LEARY, SHELTON, CORRIGAN,
                              PETERSON, DALTON & QUILLIN, LLC

                        By:   /s/ James D. O'Leary
                              James D. O'Leary, #45964
                              The University Tower
                              1034 South Brentwood, Blvd.
                              Penthouse 1-A, 23rd Floor
                              St. Louis, MO 63117
                              Tel: (314) 405-9000
                              Fax: (314) 405-9999
                              Oleary@osclaw.com

                              WOLFF ARDIS, P.C.

                              Patrick M. Ardis #53961
                              5810 Shelby Oaks Drive
                              Memphis, TN 38134
                              Tel: (901) 763-3336
                              Fax: (901) 763-3376
                              Darclis@wolffardis.com

                              Counselfor PlaintiffNancy Thompson

                              THE SIMON LAW FIRM, P.C.

                       By:    /s/ Kevin M Carnie, Jr.
                              John G. Simon #35231
                              Kevin M. Carnie Jr. #60979
                              Patrick R. McPhail #70242
                              800 Market Street, Suite 1700
                              St. Louis, MO 63101
                              Tel: (314) 241-2929
                              Fax: (314) 241-2029
                              jsimon@simonlawpc.com
                              kcarnie@simonlawpc.com
                              Dmcphail@simonlawpc.com

                              Attorneys for Plaintiff Weibin Lam                  ÁlAMP
                                                                                    'l161-0Z
                                                                                  Al!O ePels!nol
                                                                                         op-•Coip!81d3
                                                                                       g:I,
                                                                                        lo
                                                                                        rj
                                                                                        'IS
